Title: From John Quincy Adams to John Adams, 28 September 1812
From: Adams, John Quincy
To: Adams, John



My dear Son.
St: Petersburg 28. September 1812.

Since I wrote you last, which was on the 23d: of June, we have received your letter to your mother, dated 2. March, in which you express the wish that we should come home: that you might have the pleasure of knowing, and loving, and paying every attention of an affectionate brother to your little Sister—These were good and laudable wishes, but it has pleased God, to determine that they should never be gratified.—In the wise though to us most painful dispensations of His Providence he has seen fit to remove your dear Sister from this life to a world where the wicked cease from troubling, and where the weary are at rest.—Her pure and gentle Spirit left us on the 15th: of the present month—left us sorrowing though not as without hope—We hope, and humbly believe that her corruptible has put on incorruption, and her mortal has put on immortality—For her therefore we have no longer need to grieve—If the blessing of long life has been denied her we trust the goodness of her almighty Creator, whose tender mercies are over all his works that still greater blessings have been reserved for her; and although we know that she can never return to us, we indulge with holy reverence the belief that in his due time we shall go to her, and enjoy in her sweet Society, bliss which Death will no longer be able to disturb or to destroy. Your Sister was so lively, and sweet-tempered a child, that if you had ever seen and known her, you would have tenderly loved her, and have been bitterly afflicted by her decease—You can now only share in the mournful feelings of your Parents.—We implore the father of Mercies, that the Children who are still left us, may by their piety to God, and by their future usefulness to their fellow Creatures, administer to us the most healing Consolation for the blessing of which we have been bereft.
I was rejoyced at the part of your letter in which you mention your affection for your brother George, and his for you—Behold how good, and how pleasant it is for brethren to dwell together in unity! how good!—and how pleasant!—how virtuous the sentiment of fraternal affection is in itself; and how much by its effects it promotes the happiness of those who are inspired by it—Cherish and cultivate, my dear Child, not only this attachment to your brother, but all the kindly affections of your heart towards your friends and Benefactors, and schoolmates. Love, is the only link between Earth and Heaven; and it is by Offices of Love in this World, that men can alone prepare themselves for admission to the joys of the other.
I have written a long letter to your brother George, which will go with this, and which I wish you to read and think of as well as he. The same advice that I give to him, I recommend with equal earnestness to you. I am much pleased to see the proficiency you have made in writing; and I hope before you receive this letter that you will have begun, and made considerable advances in your Latin studies.—The Wars, which have broken out this Summer, will perhaps delay our return home longer than I had wished and intended—I know not at present when it will be possible for us to come—But I ardently long for the day, when I may be permitted again to embrace my dear and long absent Sons; to witness, in my own person their improvement and to assist them myself, in the pursuit of useful knowledge and of Virtue—
Your brother Charles, always asks me, when he knows I am writing to you, to give his love to his brothers George and John—He grows very fast, and can read both French and English—But he has learnt to speak French so much more than English, that when any person speaks to him in English he almost always answers in French.—I want to go home for his sake as well as for yours and my own; because I wish him to be educated in the manners and principles of his own Country; and that he may know and be known to his brothers, and form together with them that mutual affection, which constitutes the greatest happiness of life.—God Grant, that we may ere long be again all reunited together; in the meantime, receive my dear Son, the blessing of your affectionate father
John Quincy Adams.